Citation Nr: 1760195	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-21 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 10 percent for service-connected limited flexion with osteoporosis, residuals, fracture right pubic bone.

2. Entitlement to an initial disability evaluation in excess of 10 percent for service-connected limited flexion with osteoporosis, residuals, fracture left pubic bone.

3. Entitlement to an initial compensable disability evaluation for service-connected limited extension with osteoporosis, residuals, fracture right pubic bone.

4. Entitlement to an initial compensable disability evaluation for service-connected limited extension with osteoporosis, residuals, fracture left pubic bone.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).

6. Entitlement to service connection for arthritis of the bilateral hips, to include as secondary to the service-connected osteoporosis with residuals, fracture of the bilateral pubic bones.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D. W.


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to June 1954, from June 1956 to June 1960, and from September 1960 to August 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia. Jurisdiction of this matter now lies with the RO in Roanoke, Virginia. 

The August 2013 rating decision rated the Veteran's service-connected limited flexion and limited extension with osteoporosis, residuals, fracture of the bilateral pubic bones as noncompensable. Following the August 2013 rating decision, the RO granted an increased rating of 10 percent for the Veteran's service-connected limited flexion with osteoporosis, residuals, fracture of the bilateral pubic bones. As this grant does not represent a total grant of the benefit sought on appeal, the claims remain before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

In October 2017, the Veteran and D. W. presented testimony in a Travel Board hearing before the undersigned. A copy of the transcript has been associated with the claims file.

The Board notes that at the October 2017 Travel Board hearing the Veteran testified that in his August 2013 Notice of Disagreement, Report of General Information, he reported that he suffers from arthritis of his bilateral hips. However, at the October 2017 Travel Board hearing, the Veteran asserted that such claim was never adjudicated by the RO. As will be discussed further below, the Board finds that the issues of entitlement to increased initial ratings of his service-connected limited flexion and limited extension of his bilateral pubic bone with osteoporosis are inextricably intertwined with the Veteran's claim of entitlement to service connection for arthritis of the bilateral hips. Thus, the Board takes jurisdiction over such service connection issue and has characterized the issue as listed on the title page. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased evaluation includes a claim for a total disability evaluation based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working. In this case, the Board notes that at the October 2017 Travel Board hearing the Veteran testified that he believes his service-connected disabilities render him unemployable. Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board remands this matter for additional development and adjudication. At the October 2017 Travel Board hearing, the Veteran testified that his current bilateral public bone disabilities are worse than the disability reported at this August 2013 VA examination. Specifically, the Veteran explained that he experiences pain at all times, to include while lying down. The Veteran testified that he has trouble dressing himself, showering, getting up and down, raising his legs up, bending his knees, and climbing stairs. The Veteran reported falling several times in the bathtub as a result of his disability. See October 2017 Travel Board hearing. The Veteran asserts that his full limitations upon range of motion and pain have not been adequately measured and recorded. Therefore, the Board remands this matter for an additional VA examination. 

Upon remand, the new examination must be completed in accordance with the Court's decision in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016). According to Correia v. McDonald, VA musculoskeletal examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint. Therefore, the Board finds that a remand is necessary to provide an updated VA examination that tests the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joints in question and any paired joints.

Additionally, as stated above, the Veteran asserts a separate claim for entitlement to service connection for arthritis of his bilateral hips. See August 2013 Notice of Disagreement, Report of General Information; see October 2017 Travel Board hearing transcript. Generally, arthritis is rated for its manifestations of limitation in range of motion and pain. The Board notes that although the Veteran is asserting a separate claim for service connection for arthritis of his bilateral hips, the Veteran's range of motion and pain of his bilateral pelvic bones are already rated under his currently service-connected residuals of his fractured bilateral pubic bones, and are remanded herein. Therefore, as explained in the Introduction above, the Board takes jurisdiction over the service connection issue and remands this matter for a VA opinion and examination. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Last, the Veteran asserts that he is currently unemployed as a result of his service-connected disabilities, to include his bilateral hearing loss and his bilateral limitation of flexion and extension with osteoporosis, residuals, fracture of the right and left pubic bones. See October 2017 Travel Board hearing transcript. As noted above, the Board adds that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Hence, the Veteran's claim for an increased disability rating includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16 (a) (2017), and such issues are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). Such intertwined issues are remanded for further development and evaluation. Upon remand, the Veteran should be provided specific notice of the information and evidence that is necessary to substantiate a claim for TDIU in accordance with the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA and/or private treatment records. Should such exist, associate the  records with the electronic claims file.

2. Provide the Veteran with appropriate notice of VA's duties to notify and assist regarding the Veteran's claim for entitlement to TDIU, to include notification of how to substantiate a claim for TDIU. 

Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

3. Thereafter, the RO should schedule an appropriate VA examination to determine the current nature and severity of the Veteran's bilateral pubic bones and hips disabilities. The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken. 

(a) Identify any separate diagnosis of the bilateral pubic bones or hips other than the already service-connected osteoporosis with residuals, fracture of the bilateral pubic bones. Specifically, the VA examiner is directed to indicate whether the Veteran has a current separate diagnosis of arthritis of the bilateral pubic bones or bilateral hips.

(b) For any separate diagnosis identified in (a), is it at least as likely as not (a fifty percent probability or greater) that the disability was caused by the Veteran's service-connected osteoporosis with residuals, fracture of the bilateral pubic bones?

In answering this question, the examiner should address the right and left disabilities individually and collectively as necessary.

(c)  If the Veteran's service-connected osteoporosis with residuals, fracture of the bilateral pubic bones did not cause the disability (as identified in (a)), is it at least as likely as not (a fifty percent probability or greater) that the disability was aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected osteoporosis with residuals, fracture of the bilateral pubic bones?

Again, the left and right knee disabilities should be addressed individually and collectively as necessary.

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the. aggravation and determine what degree of additional impairment is attributable to aggravation of the low back disability by the service-connected disability(ies). 

(d) If the Veteran's disability (as identified in (a)) is not caused or aggravated by the Veteran's service-connected osteoporosis with residuals, fracture of the bilateral pubic bones, is it at least as likely as not (a fifty percent probability or greater) that the disability was otherwise incurred or aggravated in service?

A detailed rationale supporting the examiner's opinions should be provided. In forming the opinions, the examiner must consider the Veteran's lay statements.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed. knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

(e) For all diagnoses found, the examiner is directed to note whether the Veteran's hip/ pubic bone disabilities manifest in symptomatology that are distinct. An explanation and a description of such symptomatology should be provided.

(f) Range of motion testing must be conducted for the Veteran's service-connected bilateral pubic bone disabilities. 

The examiner's attention is directed to the Veteran's testimony as to his pain at all times, to include while lying down, trouble dressing himself, showering, getting up and down, raising his legs up, bending his knees, and climbing stairs. See October 2017 Travel Board hearing transcript.

The examiner is to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is to note a full and complete history of the Veteran's symptoms, to include symptoms associated with any flare-ups.

4. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. After conducting any other development deemed necessary, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





